DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/23/2021.  Claims 1-30 are pending in this Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 11, 16, 17-21, 22, 24, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over O’Shea et al (US 2018/0367192) hereinafter O’Shea (see IDS filed on 06/15/2021) in view of Wang et al (US 2021/0342687) hereinafter Wang.
	Regarding claim 1, O’Shea discloses a method of wireless communication (see Fig. 1, [0044]), comprising: establishing, by a first wireless communications device, communication with a second wireless communications device (see Fig. 1, [0044] 
the network architectures, parameters, or weights of the networks in the encoder network 402, the decoder network 404, and/or the CSI estimator 420.  For example, the updating may include updating weights or parameters in one or more layers of the network(s), selecting machine-learning models for the network(s), or selecting a specific network architecture, such as choice of layers, layer-hyper parameters, or other network features); and transmitting, by the first wireless communications device, at least one neural network parameter based on the neural network to the second wireless communications device (see Fig. 4, [0071], [0099], [0111] wherein [0071] illustrates that the encoder network 202 and decoder network 204 are implemented using a neural network structure 200 that is configured as an autoencoder.  In the scenario of an autoencoder structure, the encoder and decoder are jointly trained to learn best representations of information for communication over the MIMO channel 206.  In general, however, the network structure 200 may be configured as separate networks in 
Wang discloses the determination of the neural network is based on an antenna configured of the first wireless communication device; and the antenna configuration information is transmitted to the second wireless device (see Abstract, [0046], [0057] illustrates that a network entity (base station 121, core network server 320) determines a neural network formation configuration (architecture and/or parameter configurations 1208) for a deep neural network (deep neural network(s) 604, 608, 612, 616) for processing communications transmitted over the wireless communication system); and transmitting the antenna configuration information to the second wireless device (see 
Regarding claim 2, O’Shea discloses wherein: the determining further comprises selecting the neural network from a plurality of neural networks (see [0006], [0036]) and the at least one neural network parameter comprises an identifier of the selected neural network (see [0012]).
Regarding claim 3, O’Shea discloses the first wireless communications device 
comprises a user equipment and the second wireless communications device comprises a base station, and the transmitting is on a physical uplink control channel (see [0042], [0065] to [0067]).
Regarding claim 4, O’Shea discloses wherein: the first wireless communications device comprises a base station and the second wireless communications device 
comprises a user equipment, and the transmitting is on a physical downlink control channel (see [0065] to [0067]). 
Regarding claim 5, O’Shea discloses wherein: the first wireless communications device comprises a first user equipment (UE) and the second wireless communications 
device comprises a second UE, and the transmitting is on a physical sidelink control channel (see [0065] to [0067]).

Claim 8 is similar to claim 1.  O’Shea further discloses a receiver for receiving at least one neural network parameter of a neural network (see Fig. 1, [0044]); and storing, by the first wireless communications device, the antenna configuration information and the at least one neural network parameter (see [0121]).  Therefore; claim 1 is rejected under a similar rationale.
Claim 11 is similar to claim 8.  Therefore; claim 11 is rejected under a similar rationale.
Claim 16 is similar to claim 1.  O’Shea further discloses a transceiver configured to establish communication with a second wireless communications device and a processor (see [0005], [0041], [0044]).  Therefore; claim 16 is rejected under a similar rationale.
Claims 17-21 are similar to claims 2-6.  Therefore; claims 17-21 are rejected under a similar rationale.
Regarding claim 22, O’Shea further discloses wherein the processor comprises a neural network unit integrated with the transceiver (see [0058], [0071], [0179]).
Claim 24 is similar to claim 1.  Therefore; claim 24 is rejected under a similar rationale.

Claim 29 is similar to claim 22.  Therefore; claim 29 is rejected under a similar rationale.
Allowable Subject Matter
Claims 7, 9-10, 12-15, 23, 25-26, 28, and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT 
March 12, 2022